DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment 8/05/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang (US 2021/0028631 A1).
	Regarding claim 1, Hwang discloses a battery management system comprising a microcontroller unit (100)(Fig. 5) transmitting and receiving communications information through a communications input/output terminal (At elements 102, 116); a fault generator unit (114) generating fault information and transmitting the fault information (Par. 070]) through a fault information output terminal (At element 116); and a battery cell monitoring unit (CMC)(Module 01, fig. 3) receiving status information of a plurality of battery cells in a battery pack, coupled to the communications input/output terminal (a1, b1) and the fault information output terminal (Fig. 3), and including an internal function (The internal function within CMC or BMC), wherein the battery cell monitoring unit (CMC) diagnoses an operation of the internal function based on the fault information transmitted from the fault generator unit (114) and outputs an internal diagnosis result value (S210, fig. 2)(s510 fig. 5) to the microcontroller unit (100). 
	Regarding claim 2, Hwang discloses the internal diagnosis result value is feedbacked to the fault generator unit (114).  
Regarding claim 3, Hwang discloses the battery cell monitoring unit (CMC) includes a main register (MCU Enable) coupled to the communications input/output terminal (a1, b1) to store a communications signal transmitted from the microcontroller unit (100); and a fault register (In Cell parameter measurement unit) coupled to the fault information output terminal (a1, b1) to store the fault information outputted from the fault generator unit (114).  
Regarding claim 8, Hwang discloses the microcontroller unit (MCU) disconnects from a-the battery pack (CMC 100 stands by and separated from battery pack (Fig. 3) when an internal fault signal is included in the internal diagnosis result value.  
Regarding claim 9, Hwang discloses the fault information output terminal (116, 102) is “detachably” (Almost every element is detachably) coupled to the battery cell monitoring unit (CMC).  
Allowable Subject Matter
Claims 4-6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 9, 2022